
	
		I
		112th CONGRESS
		1st Session
		H. R. 2998
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. McCaul (for
			 himself, Mr. Poe of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Bilirakis,
			 Mr. King of New York, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 46, United States Code, to prohibit the
		  delegation by the United States of inspection, certification, and related
		  services to a foreign classification society that provides comparable services
		  to Iran, North Korea, North Sudan, or Syria and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethical Shipping Inspections Act of
			 2011.
		2.Limitation on
			 delegation of inspection, certification, and related servicesSection 3316 of title 46, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)The Secretary may
				not make a delegation, and shall revoke an existing delegation made, to a
				foreign classification society pursuant to subsection (b) or (d) to provide
				inspection, certification, or related services if the Secretary of State
				determines that the foreign classification society provides comparable
				services—
					(1)in Iran, North
				Korea, North Sudan, or Syria; or
					(2)for the government
				of Iran, North Korea, North Sudan, or
				Syria.
					.
		
